UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-2405



In re: LOUIS ANTONIO BRYANT, a/k/a Tinio, a/k/a Black,
a/k/a B Stacks,


                Petitioner.




                On Petition for Writ of Mandamus.
        (3:04-cr-00047-NKM-RSB-1; 3:10-cv-80256-NKM-RSB)


Submitted:   January 23, 2014               Decided:   January 27, 2014


Before WILKINSON and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Louis Antonio Bryant, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Louis Antonio Bryant petitions for a writ of mandamus

seeking an order from this Court directing the district court to

conduct a thorough analysis of his claims.                          We conclude that

Bryant is not entitled to mandamus relief.

             Mandamus relief is a drastic remedy and should be used

only    in   extraordinary         circumstances.          Kerr    v.    United    States

Dist.    Court,      426    U.S.     394,   402     (1976);        United    States       v.

Moussaoui,     333    F.3d    509,    516-17       (4th    Cir.    2003).      Further,

mandamus     relief    is    available      only    when    the    petitioner       has   a

clear right to the relief sought.                  In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).

             Mandamus may not be used as a substitute for appeal.

In re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).

Accordingly, the relief sought by Bryant is not available by way

of   mandamus.        Although      we   grant     leave     to    proceed    in    forma

pauperis,     we     deny    the    petition     for      writ    of    mandamus.         We

dispense     with     oral     argument      because        the    facts     and    legal

contentions     are    adequately        presented     in    the    materials      before

this court and argument would not aid the decisional process.

                                                                        PETITION DENIED




                                            2